ACCEPTED
                                                                                        03-14-00656-CR
                                                                                                5462309
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   5/29/2015 6:51:33 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                               NO. 03-14-00656-CR

 Ron Fuson                                §   INTHE                    FILED IN
                                                                3rd COURT OF APPEALS
                                          §                         AUSTIN, TEXAS
 Vs.                                      §   3rd   COURT       5/29/2015 6:51:33 AM
 State of Texas                           §                       JEFFREY D. KYLE
                                                                        Clerk
                                          §   OF APPEALS, Austin, Texas


 APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S
                        BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Ron Fuson Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellant's Brief pursuant to

Rule 38.6 (d) of the Texas Rules of Appellate Procedure, and for good cause shows

the following:



      1.     On May 29,2015 this counsel filedAppellant'sMotion to Extend Time

             to File Appellant's Brief.

      2.    This case is on appeal from the 119th Judicial District, Tom Green

            County, Texas.

      3.    The case below was styled the State of Texas vs.Ron Fuson, and

            numbered C-12-0998-SB. The Defendant was convicted of Failure to

            register as a sex offender on September 12, 2014.

                                                                                   1
      4.    Appellant was sentenced to five years in the Institutional Division of the

Texas Department of Criminal Justice.

      5.    Notice of appeal was given on October 14,2014.



      6.    The clerk's record was filed on November 12, 2014; the reporter's record

            was filed on , November 4, 2014.

      8.    Appellant's Brief is presently May 6, 2015. Counsel is unable to file

            Appellant's Brief on or before may 6, 2015. Counsel has spent the last

            several months shutting down much of his outer county practice due to

            his recent divorce and obtaining 50% custody of his children in order to

            be available for them, as well as continuing to run his practice. Further

            counsel since the first extension was granted has had Numerous cases

           not settle until just prior to trial, which required counsel to prepare for

           trial, including State vs. Adrian Rodriguez Cause No. 6377 In the 119th

           District court of Runnels county where in the Defendant was facing 15

           to life of a Possession with intent to deliver a controlled substance

           charge which was set for trial in February, as well as, a custody case in

           Mills county Texas, during February, that resulted in a week long Jury

           trial styled," In the Interest ofM.L.W. and T.W.W. children" cause No.


                                                                                    2
      07-02-5943. This resulted in this counsel being away from his office for

      much of January and February, 2015 and out of town. Counsel spent

      much of March and April catching up at his office after a busy trial

      months in January and February. This Counsel, had not had adequate

      time to review the clerk's record and reporter's record or to conduct an

      investigation and prepare a proper briefby the present deadline. Counsel

      believes that an anders brief is appropriate in this matter. Counsel

      believes without additional time to prepare said brief appellant will be

      denied effective assistance of counsel in this matter. Counsels failure to

      file the brief timely was inadvertent and not a conscious disregard of the

      courts deadlines. Counsel believes no further extensions will be

      necessary.

9.    Counsel therefore requests this court extend the time for filing said Brief

      to 30 days from the current due date of May 6, 2015 so that counsel

      may review the record in this matter and draft a brief.

10.   three previous Extensions have been granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                                                               3
                                     Respectfully submitted,
                                     Nathan Butler Attorney at law
                                     180 Stoneham
                                     San Angelo, Texas 76905
                                     Tel: (325) 653-2373
                                     Fax: (325) 617-5485


                                     By: Is/ Nathan Butler
                                       Nathan Butler
                                        State bar No. 24006935
                                       Attorney for Appellant
                                       Ron Fusion




                          CERTIFICATE OF SERVICE

     This is to certify that on, May 29, 2015, a true and correct copy of the above

and foregoing document was served on the following by fax to3256586831.



George McCrea
119th District Attorney
124 W. Beauregard
San Angelo, Texas 76903
                                                                                 4
Is/Nathan Butler
Nathan Butler




                   5
STATE OF TEXAS                                                §
                                                              §
COUNTY OF Tom Green                                           §


                                                          AFFIDAVIT

                BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

                 "I am the attorney for the appellant in the above numbered and entitled

                cause. I have read the foregoing Appellant's Motion To Extend Time to

                File Appellant's Brief and swear that all of the allegations of fact

                contained therein are true and correct."




                                                            Affiant


                SUBSCRIBED AND SWORN TO BEFORE ME on May 29, 2015, to certify

which witness my hand and seal of office.
    -
                                                          ~~Jci€0,
    'I ~"".."'"
     $~;~r.v ~~~,.        MEL V
    t_{~t\
    ~A ~ ~
                       Notary
                        M
                             P~}IACNSitTA
                                      BUTLER -
                                  · ate otT
                                                      J
l -.:-; .. ··-